[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                                                       APRIL 5, 2012
                                            No. 11-13509
                                                                        JOHN LEY
                                        Non-Argument Calendar
                                                                         CLERK
                                      ________________________

                              D.C. Docket No. 3:10-cr-00089-MCR-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                               versus

YANCEY JACK GARRINGER,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Northern District of Florida
                                 ________________________
                                        (April 5, 2012)

Before BARKETT, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
      Yancey Jack Garringer appeals his conviction for using or carrying a

firearm during and in relation to a drug trafficking crime, in violation of 18 U.S.C.

§ 924(c)(1)(A). Upon review of the record and consideration of the parties’ briefs,

we hold that the district court properly denied Garringer’s motion for judgment of

acquittal.

      On July 12, 2010, Garringer was stopped by law enforcement shortly after

exiting the interstate in Fort Walton Beach, Florida. After he was stopped, law

enforcement conducted a search of Garringer’s car. They discovered 750 grams of

cocaine and an unloaded nine-millimeter semiautomatic pistol in the car’s locked

glove box, as well as an ammunition magazine for the pistol in the car’s center

console. On appeal, Garringer argues that the district court erred in denying his

motion for judgment of acquittal because the evidence was insufficient to prove

his knowledge of the firearm’s presence in his car, and was also insufficient to

prove the reason the firearm was present in his car.

      We review de novo the denial of a defendant’s motion for judgment of

acquittal, upholding the denial “if a reasonable trier of fact could conclude that the

evidence establishes the defendant’s guilt beyond a reasonable doubt.” United

States v. Kelley, 412 F.3d 1240, 1244 (11th Cir. 2005) (quotation marks omitted).

We view the evidence in the light most favorable to the government and draw all


                                          2
reasonable inferences and credibility determinations in favor of the jury’s verdict.

United States v. Lanzon, 639 F.3d 1293, 1298 (11th Cir. 2011).

      Under 18 U.S.C. § 924(c)(1)(A)(i), “any person who, during and in relation

to any . . . drug trafficking crime . . . uses or carries a firearm” is sentenced to an

additional five year term of imprisonment. To sustain a conviction under this

statute, the government must present sufficient proof that (1) the defendant “used

or carried” a firearm (2) “during and in relation to” a drug trafficking crime.

United States v. Timmons, 283 F.3d 1246, 1250–52 (11th Cir. 2002).

      Since the parties agree that Garringer did not use the firearm during this

offense, we consider whether he carried a firearm within the meaning of the

statute. Typically, under the “carry” prong, a defendant need only be aware that a

firearm is present with him in the vehicle, during the course of a drug trafficking

crime, is. See Muscarello v. United States, 524 U.S. 125, 139, 118 S. Ct. 1911,

1919, (1998); see also United States v. Quinn, 123 F.3d 1415, 1427–28 (11th Cir.

1997) (holding that the defendant, in driving to a drug deal with a gun beside him

for protection, satisfied the “carry” prong, despite having left the gun in his car

fifty to sixty feet away during the actual transaction); United States v. Range, 94

F.3d 614, 616–17 (11th Cir. 1996) (concluding that defendant “carried” a gun

when he knowingly had the gun under the floormat of the car he was driving).


                                            3
      In this case, the evidence shows that Garringer was aware of the cocaine in

his glove box; and the pistol rested on top of that cocaine. Further, the pistol in

the glovebox and the ammunition magazine in the center console were within

Garringer’s reach as he sat in the vehicle, even if accessing the gun would have

required stopping the car. A reasonable factfinder could infer from this evidence

that Garringer knew the pistol was in his car as he ferried the drugs from Texas to

Florida, and could thus conclude that he carried the firearm under § 924(c)(1)(A).

      Next, we consider the statute’s second requirement, asking whether

Garringer carried the firearm “during and in relation to” a drug trafficking crime.

Timmons, 283 F.3d 1251–52. Garringer does not dispute that he possessed the

firearm “during” the alleged drug trafficking offense, but argues that there was no

evidence showing his possession occurred “in relation to” the offense.

      To prove the “in relation to” requirement, the government must demonstrate

that the firearm had “some purpose or effect with respect to the drug trafficking

crime; its presence or involvement cannot be the result of accident or

coincidence.” Smith v. United States, 508 U.S. 223, 238, 113 S. Ct. 2050, 2059

(1993). “The gun at least must facilitate, or have the potential of facilitating, the

drug trafficking offense.” Id. at 238, 113 S. Ct. at 2059 (citations and internal

punctuation omitted).


                                           4
      In this case, Garringer admitted he had purchased the cocaine in Texas and

planned to sell it in Florida. The pistol was found resting on top of that cocaine in

Garringer’s glove box. These facts, viewed in a light most favorable to the

government, are sufficient to allow a reasonable factfinder to infer that the gun

was not entirely unrelated to the drug crime, or in the glove box with the drugs

coincidentally. See id. at 238, 113 S. Ct. at 2059 (observing that “in the ordinary”

§ 924(c)(1) case the gun “facilitates the offense by providing a means of protection

or intimidation” (citation and alterations omitted)). Thus, the evidence can

support the conclusion that, beyond a reasonable doubt, the pistol held the

“potential of facilitating” the drug offense. Id. (quotation marks omitted)

      For these reasons, we conclude that a reasonable factfinder could determine

that the evidence establishes, beyond a reasonable doubt, that Garringer carried a

firearm during and in relation to a drug trafficking crime. We therefore affirm the

district court’s denial of Garringer’s motion for judgment of acquittal.

      AFFIRMED.




                                          5